Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 3-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites: 
… identifying, by the processing system, a language of the software program from among a group of different programming languages resulting in an identified language; 
determining, by the processing system, whether the software program is executable in the identified language; 
compiling, by the processing system, the software program, responsive to a determination that the software program is executable, thereby generating executable code; ... 

Par. [00028] (also see figs. 2b-c) of the applicant’s specification recites:
[00028] … In an embodiment, user program 212 is loaded into a series of compilers (from compiler library 214) to identify the programming language of the program 212 (step 222). If the language of program 212 is identified (step 224), the program is compiled; the system then determines whether the program is executable without errors (step 226). If the language is not identified (step 225), the user is notified that the program language was not found in the compiler library; if the program is not executable (step 227), the user is provided with an identifier of the language and notified that execution errors occurred. Other methods for analyzing the software program to determine the language of the software program may be used. For example, the software program may have metadata attached, such as a copyright notice, indicating the programming language.

The examiner could find no more detailed disclosure of this functionality. Accordingly it is assumed that the applicant’s intent was to leave such details to those of ordinary skill in the art. In view of this assumption it is the examiner’s understanding that the compiler(s) identify the language by, e.g., successfully parsing or compiling the program. Further, it is the examiner’s understanding that determining the program is executable could be performed by, e.g., any prior art testing or verification method. 
Claims 13 and 18 recites similar language and are thus similarly understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 18 recites “A machine-readable medium”. As disclosed this term is understood to include transitory “communications media” (see e.g. applicant’s par. [0055]). Accordingly, the 
Claims 19-20 depend from claim 18 and are likewise directed to a signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites:
… determining … whether the software program is executable [see par. [00028]) in the identified language; 
compiling … the software program, responsive to a determination that the software program is executable, thereby generating executable code …



Par. [00028] (also see figs. 2b-c) of the applicant’s specification recites:
[00028] … In an embodiment, user program 212 is loaded into a series of compilers (from compiler library 214) to identify the programming language of the program 212 (step 222). If the language of program 212 is identified (step 224), the program is compiled; the system then determines whether the program is executable without errors (step 226). If the language is not identified (step 225), the user is notified that the program language was not found in the compiler library; if the program is not executable (step 227), the user is provided with an identifier of the language and notified that execution errors occurred. Other methods for analyzing the software program to determine the language of the software program may be used. For example, the software program may have metadata attached, such as a copyright notice, indicating the programming language.

This disclosure does not provide an enabling description of how to determine if the program is executable without compiling and thus how to compile in response to the testing. Here the compiling is in response to the identification of the language and not as a response to e.g. testing the application. This is the understanding that will be used in this examination. 
Claim 1 further recites “one or more executable programs in the identified language”. It is not clear what constitutes an executable program in the identified language. Specifically the identified language is claimed as a “programming language”, while an “executable program” is generally understood by those of ordinary skill in the art to be in, e.g., a machine language. The specification does not appear to provide any further detail regarding this functionality. Accordingly, those of ordinary skill in the art would not have been adequately informed as to how to make and or use an executable program in a programming language. 
Claim 1 further recites “analyzing … a syntax of the executable code and the one or more executable programs”. Similar to the discussion above, it is not clear what constitutes a 
Claims 2-12 depend from claim 1 and are rejected accordingly.
Claims 13 and 18 recite language similar to that of claim 1 and are thus similarly rejected.
Claims 14-17 and 19-20 depend from one of claims 13 and 18 and are rejected accordingly. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more executable programs in the identified language”. As indicated above, it is not clear what constitutes an executable program in the identified 
Claim 1 further recites “analyzing … a syntax of the executable code and the one or more executable programs”. As indicated above, it is not clear what constitutes a “syntax of [an] executable code”. For the purposes of this examination the limitation will be treated as directed to “analyzing … a syntax of the [source code used to generate the] executable code and the one or more executable programs”.
Claims 2-12 depend from claim 1 and are rejected accordingly.
Claim 3 recites “cataloging, by the processing system, the executable code as a new database program”. This language could alternately be understood to describe indicating that the executable code is a “database program” (i.e. a program used to operate/interact with a database) or a program in the “program database”. For the purposes of this examination the later understanding will be used. 
Claim 4 depends from claim 3 and is rejected accordingly.
Claims 13 and 18 recite language similar to that of claim 1 and are thus similarly rejected.
Claims 14-17 and 19-20 depend from one of claims 13 and 18 and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0165034 to Balasubramanian et al. (Balasubramanian) in view of US 2019/0187973 to Weigert (Weigert).

Claim 1: Balasubramanian discloses a method comprising: 
receiving, by a processing system including a processor via equipment of a system user, a software program (par. [0047] “the developer code”); 
retrieving, by the processing system from a program database, one or more executable programs in the identified language (par. [0048] “in step S1, a search results file is received … comprising at least one method and at least one class from a first program code file”, par. [0002] “A code repository … compiled library code”); 
analyzing, by the processing system, a syntax of the executable code and the one or more executable programs (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 

determining, by the processing system, similarity ratings for the one or more executable programs with respect to the executable code (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 
generating [and storing], by the processing system, a code module comprising the executable code and at least a portion of the one or more executable programs, based at least in part on the similarity ratings (par. [0032] “select a program code library based on the ordered list 68”, par. [0034] “repositories … augmented by a developer”, it would at least have been obvious to compile the code once the selection is made to produce executable code for the repository thus enabling reuse of the code); and 
providing, by the processing system, a report comprising attributes of the code module and a similarity of the code module with respect to the software program (par. [0032] “provide an ordered list 68 of the methods and classes of the second program code file 54B based on the set of code style similarity scores, the micro-benchmarking, and the set of attributes”, par. [0038] “micro-benchmarks … presented to the user”).

Balasubramanian does not disclose identifying, by the processing system, a language of the software program from among a group of different programming languages resulting in an identified language; 

compiling, by the processing system, the software program, responsive to a determination that the software program is executable, thereby generating executable code.

Weigert discloses identifying a language of a software program from among a group of different programming languages resulting in an identified language (par. [0071] “determines the programming language”). 
determining, by the processing system, whether the software program is executable in the identified language; 
compiling, by the processing system, the software program, responsive to a determination that the software program is executable, thereby generating executable code (par. [0071] “The compiler … producing viable results is indicative of the programming language”, note that in the case of a compile “viable” results are understood to be executable code).

It would have been obvious at the time of filing to identify the language of the software program (Weigert par. [0071] “determines the programming language”) and as a result compile the program (Weigert par. [0071] “The compiler … producing viable results”). Those of ordinary skill in the art would have been motivated to do so in order to expand the applicability of the search to multiple languages (see e.g. Balasubramanian par. [0052] ““computer program code” … in any language”).

Claim 2: Balasubramanian and Weigert teach the method of claim 1, wherein the identifying comprises loading the software program into a plurality of compilers each associated with a different programming language (Weigert par. [0071] “programming specific compilers”).

Claim 3: Balasubramanian and Weigert teach the method of claim 1, further comprising: 
cataloging, by the processing system, the executable code as a new database program (par. [0034] “repositories … augmented by a developer”, par. [0019] “code repositories … augmented to provide enhanced searching”).

Claim 4: Balasubramanian and Weigert teach the method of claim 3, wherein the cataloging further comprises recording metadata regarding the executable code in the program database (Balasubramanian par. [0019] “annotations systems to support tag-based descriptions of methods and classes”).

Claim 5: Balasubramanian and Weigert teach the method of claim 1, wherein each program of the one or more executable programs has associated therewith a tag indicating attributes of that program (Balasubramanian par. [0019] “annotations systems to support tag-based descriptions of methods and classes”).

Claim 8: Balasubramanian and Weigert teach the method of claim 1, wherein the comparing is performed by applying one or more constraints regarding a computing environment of the 

Claim 9: Balasubramanian and Weigert teach the method of claim 8, wherein the program database comprises open source programs, and wherein one of the constraints specifies that the executable programs be open source programs (Balasubramanian par. [0002] “open source projects”, it would at least have been obvious to retrieve programs from these libraries, and to constrain the search to these libraries if for no other reason that such code is free).

Claim 10: Balasubramanian and Weigert teach the method of claim 1, further comprising migrating, by the processing system, the software program from the identified language to a different programming language, thereby enabling generation of the code module in the different programming language (Weigert par. [0038] “the legacy software processing system 10 functions to eliminate disfavored programming languages … generate new operation al code using current and generally accepted … programming languages”).

Claim 11: Balasubramanian and Weigert teach the method of claim 1, further comprising: 
cataloging, by the processing system, the code module as a new executable program (par. [0019] “code repositories … augmented to provide enhanced searching”); and 
storing, by the processing system, the code module in the program database (par. [0034] “repositories … augmented by a developer”).

Claim 12: Balasubramanian and Weigert teach the method of claim 1, wherein the similarity ratings are determined at least in part according to criteria defined by the system user (par. [0039] “users … may opt to manually invoke micro-benchmarking”).

Claim 13: Balasubramanian discloses a device, comprising: 
a processing system including a processor (e.g. fig. 1, Processing unit 16); and 
a memory that stores executable instructions (e.g. fig. 1, memory 28) that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving a software program via equipment of a system user (par. [0047] “the developer code”); 
retrieving, from a program database, one or more executable programs in the identified language (par. [0048] “in step S1, a search results file is received … comprising at least one method and at least one class from a first program code file”, par. [0002] “A code repository … compiled library code”); 
analyzing a syntax of the executable code and the one or more executable programs (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 
comparing attributes of the executable code and the one or more executable programs, based at least in part on the analyzing (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 

generating a code module comprising the executable code and at least a portion of the one or more executable programs, based at least in part on the similarity ratings (par. [0032] “select a program code library based on the ordered list 68”, par. [0034] “repositories … augmented by a developer”, it would at least have been obvious to compile the code once the selection is made to produce executable code for the repository thus enabling reuse of the code);
storing the code module in the program database (par. [0034] “repositories … augmented by a developer”); and 
providing a report comprising attributes of the code module and a similarity of the code module with respect to the software program (par. [0032] “provide an ordered list 68 of the methods and classes of the second program code file 54B based on the set of code style similarity scores, the micro-benchmarking, and the set of attributes”, par. [0038] “micro-benchmarks … presented to the user”).

Balasubramanian does not disclose:
identifying a language of the software program from among a group of different programming languages resulting in an identified language; 
determining whether the software program is executable in the identified language; 


Weigert teaches:
identifying a language of a software program from among a group of different programming languages resulting in an identified language (par. [0071] “determines the programming language”). 
determining, by the processing system, whether the software program is executable in the identified language; 
compiling, by the processing system, the software program, responsive to a determination that the software program is executable, thereby generating executable code (par. [0071] “The compiler … producing viable results is indicative of the programming language”, note that in the case of a compile “viable” results are understood to be executable code).

It would have been obvious at the time of filing to identify the language of the software program (Weigert par. [0071] “determines the programming language”) and as a result compile the program (Weigert par. [0071] “The compiler … producing viable results”). Those of ordinary skill in the art would have been motivated to do so in order to expand the applicability of the search to multiple languages (see e.g. Balasubramanian par. [0052] ““computer program code” … in any language”).

Claim 14: Balasubramanian and Weigert teach the device of claim 13, wherein each program of the one or more executable programs has associated therewith a tag indicating attributes of that program (Balasubramanian par. [0019] “annotations systems to support tag-based descriptions of methods and classes”).

Claim 16: Balasubramanian and Weigert teach the device of claim 13, wherein the comparing is performed by applying one or more constraints regarding a computing environment of the executable code (Weigert par. [0055] “The inputted requirements provide information regarding the desired … system constraints”).

Claim 17: Balasubramanian and Weigert teach the device of claim 13, wherein the identifying is performed by loading the software program into a plurality of compilers each associated with a different programming language (Weigert par. [0071] “programming specific compilers”).

Claim 18: Balasubramanian discloses a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
retrieving, from a program database, one or more executable programs in the identified language (par. [0048] “in step S1, a search results file is received … comprising at least one method and at least one class from a first program code file”, par. [0002] “A code repository … compiled library code”); 

comparing attributes of the executable code and the one or more executable programs, based at least in part on the analyzing and using one or more machine-learning (ML) algorithms (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 
determining similarity ratings for the one or more executable programs with respect to the executable code (par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”); 
generating a code module comprising the executable code and at least a portion of the one or more executable programs, based at least in part on the similarity ratings (par. [0032] “select a program code library based on the ordered list 68”, par. [0034] “repositories … augmented by a developer”, it would at least have been obvious to compile the code once the selection is made to produce executable code for the repository thus enabling reuse of the code); and 
providing a report comprising attributes of the code module and a similarity of the code module with respect to the software program (par. [0032] “provide an ordered list 68 of the methods and classes of the second program code file 54B based on the set of code style similarity scores, the micro-benchmarking, and the set of attributes”, par. [0038] “micro-benchmarks … presented to the user”).


identifying a language of a software program from among a group of different programming languages resulting in an identified language; 
determining whether the software program is executable in the identified language;
compiling the software program, responsive to a determination that the software program is executable, thereby generating executable code. 

Weigert discloses identifying a language of a software program from among a group of different programming languages resulting in an identified language (par. [0071] “determines the programming language”). 
determining, by the processing system, whether the software program is executable in the identified language; 
compiling, by the processing system, the software program, responsive to a determination that the software program is executable, thereby generating executable code (par. [0071] “The compiler … producing viable results is indicative of the programming language”, note that in the case of a compile “viable” results are understood to be executable code).

It would have been obvious at the time of filing to identify the language of the software program (Weigert par. [0071] “determines the programming language”) and as a result compile the program (Weigert par. [0071] “The compiler … producing viable results”). Those of ordinary skill in the art would have been motivated to do so in order to expand the applicability of the 

Claim 19: Balasubramanian and Weigert teach the machine-readable medium of claim 18, wherein the identifying comprises loading the software program into a plurality of compilers each associated with a different programming language (Weigert par. [0071] “programming specific compilers”).

Claim 20: Balasubramanian and Weigert teach the machine-readable medium of claim 18, wherein the operations further comprise migrating the software program from the identified language to a different programming language, thereby enabling generation of the code module in the different programming language (Weigert par. [0038] “the legacy software processing system 10 functions to eliminate disfavored programming languages … generate new operation al code using current and generally accepted … programming languages”).

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0165034 to Balasubramanian et al. (Balasubramanian) in view of US 2019/0187973 to Weigert (Weigert) in view of US 2021/0132915 to Ivankovic et al. (Ivankovic).

Claim 6: Balasubramanian and Weigert teach the method of claim 1, but do not explicitly disclose wherein the comparing is performed using one or more machine learning (ML) algorithms.

Ivankovic teaches comparing is performed using one or more machine learning (ML) algorithms (par. [0045] “using the machine learning model 308 … determine similarity scores”).

It would have been obvious at the time of filing to use a ML algorithm to perform the comparison (Balasubramanian par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”, Ivankovic par. [0045] “using the machine learning model 308”). Those of ordinary skill in the art would have been motivated to do so as a known means of comparing code which would have produced only the expected results (Balasubramanian par. [0048] “similarity scores”, Ivankovic par. [0045] “using the machine learning model 308”, Ivankovic par. [0045] “similarity scores”). 

Claim 7: Balasubramanian, Weigert and Ivankovic teach the method of claim 6, further comprising generating, by the processing system using the one or more ML algorithms, suggestions for modifying the executable code (Ivankovic par. [0045] “suggested replacement code … mutations”).

Claim 15: Balasubramanian and Weigert teach the device of claim 13, but do not explicitly teach wherein the comparing is performed using one or more machine learning (ML) algorithms.



It would have been obvious at the time of filing to use a ML algorithm to perform the comparison (Balasubramanian par. [0048] “In step S4, a set of code similarity scores … is calculated based on code syntax similarity”, Ivankovic par. [0045] “using the machine learning model 308”). Those of ordinary skill in the art would have been motivated to do so as a known means of comparing code which would have produced only the expected results (Balasubramanian par. [0048] “similarity scores”, Ivankovic par. [0045] “using the machine learning model 308”, Ivankovic par. [0045] “similarity scores”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0265970 to Saha et al., US 2015/0046492 to Balachandran and US 2007/0214166 to Maeda et al. disclose alternate methods of determining similarity scores (see e.g. pars. [0077], [0066] and [0052] respectively). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199